444 F.2d 863
Robert SCHOOP et al., Appellants,v.John N. MITCHELL, Attorney General of the United States, et al.
No. 24789.
United States Court of Appeals, District of Columbia Circuit.
January 22, 1971.

Mr. Landon G. Dowdey, Washington, D. C., was on the motion for injunction pending appeal, summary reversal, and immediate hearing for appellants.
Messrs. C. Francis Murphy, Acting Corporation Counsel at the time the opposition was filed, and Richard W. Barton and David P. Sutton, Asst. Corporation Counsel, were on the opposition to the motion for injunction pending appeal and summary reversal, for appellee Wilson; and on the motion of appellee Wilson to dismiss appeal as moot or for summary affirmance.
Messrs. Thomas A. Flannery, U. S. and summary reversal for appellee Wil-Atty., and John A. Terry, Joseph M. Hannon and Nathan Dodell, Asst. U. S. Attys., were on the opposition to the motion for injunction pending appeal or summary reversal for appellees Mitchell and Hoover; and on the motion of appellees Mitchell and Hoover to dismiss appeal for mootness or for summary affirmance.
Before WRIGHT, ROBB and WILKEY, Circuit Judges.
ORDER
PER CURIAM.


1
On consideration of appellants' motion for (1) injunction pending appeal, (2) summary reversal, and (3) immediate hearing, of the motion of appellee Jerry V. Wilson to dismiss appeal as moot or for summary affirmance, of the motion of appellees Mitchell and Hoover to dismiss appeal for mootness or for summary affirmance, the opposition of appellee Jerry V. Wilson to motion of appellant for injunction pending appeal and for summary reversal, and of the opposition of appellees Mitchell and Hoover to motion for injunction pending appeal and summary reversal, and it appearing to the Court that appellant Schoop has not submitted to federal custody, as this Court's opinion in Dawkins v. Mitchell, 141 U.S.App.D.C. 213, 437 F.2d 646 (1970), requires him to do in order to obtain adjudication of his claims, and that the warrant for the arrest of appellant Dawkins for violation of 18 U.S.C. § 1073 (1964) has been dismissed, it is


2
Ordered by the Court that the dismissal of appellant Schoop's action is summarily affirmed, and it is


3
Further ordered by the Court that the dismissal of appellant Dawkins' action is vacated and this case remanded to the District Court with instructions to dismiss Dawkins' action as moot. See United States v. Munsingwear, Inc., 340 U.S. 36, 71 S. Ct. 104, 95 L. Ed. 36 (1950); Gaddis v. Dixie Realty Co., 136 U.S.App.D.C. 403, 420 F.2d 245 (1969).